Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO THE BOARD OF DIRECTORS OF NETWORK CN INC. We consent to the incorporation by reference in the Registration Statement No, 333-141943 on Form S-8 of Network CN Inc., relating to our audit of the consolidated financial statements included in the Annual Report on Form 10-K of Network CN Inc. for the year ended December 31, 2009. /s/ Baker Tilly Hong Kong Limited BAKER TILLY HONG KONG LIMITED Certified Public Accountants Hong Kong Date:
